F|LED

uNITED sTATEs omch coURT DEC 19 mg
omch or MoNTANA 5 x
BILLINGS DIVISION m;;l?;;`;,`;’a:,;f;n‘;‘.°§’..‘Hn‘gs

CV-l 8-146-BLG-SPW-TJC
AVITUS, INC.,

Plaintiff, ORDER
vs.

SCOOBEEZ, INC., SHAHAN
OHANESSIAN, SCOOBEEZ
GLOBAL, INC., and JOI-IN DOES
l-lO,

Defendant.

 

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS ORDERED:

l. The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment

2. Pursuant to 28 U.S.C. §63 6(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(l)(A).
3. The Clerl< of Coul't is directed to forthwith notify the parties of the making of

this Order.

\://\_/
DATED this di day of Decembei‘, 2018.

Honorable Susan P. Watters,
United States Distl’ict Judge

